Citation Nr: 1633675	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was most recently before the Board in December 2015, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

Hypertension was not manifest during active service or within one year of separation from service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in May 2009.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in August 2015 and March 2016.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where hypertension manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of hypertension during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The service treatment records do not show any complaints of high blood pressure or diagnosis or treatment for hypertension.  His blood pressure reading on enlistment examination was 126/86 in November 1977.  At the January 1998 separation examination, the blood pressure reading was 134/86.

Following the Veteran's discharge from service, the earliest indication of elevated blood pressure was 133/91 in an October 2004 VA treatment record.  However, the first evidence of a hypertension diagnosis was in a November 2006 VA treatment record.

On VA examination in August 2015, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted there was no elevated blood pressure readings found in a review of the service records or in the year following discharge.  The examiner indicated that hypertension was less likely than not associated with service.

On VA examination in March 2016, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted there were no documented hypertensive readings between the Veteran's enlistment in June 1978 and the 1 year after separation from service.  The examiner noted his blood pressure was recorded 20 occasions during that time period with the highest reading during the separation examination.  The examiner noted a single additional diastolic reading of 85 in October 1993 and no other recorded readings above 85 during the period identified.  The examiner found that there were normotensive readings between those isolated borderline readings.  The examiner noted that in the blood pressure readings following the Veteran's separation from service, the first elevated pressures identified was 133/91 in October 2004.  It was noted that a pattern of routinely elevated or high normal pressures occurred from that time and the Veteran was diagnosed and treatment began in November 2006.  The examiner noted there was no documentation of a 3 day or 5 day blood pressure check any time in the available records.  The examiner found that a consistent pattern of pressure elevation to the hypertensive or borderline hypertensive ranges occurred from October 2004 until the diagnosis was made in November 2006.

Although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service.  The Veteran has not alleged continuity of symptomatology and that is not shown by the evidence of record.  Furthermore, the in-service blood pressure readings establish that the Veteran did not have characteristic manifestations of the disease process during service.  The March 2016 VA examiner noted that there was no consistent pattern of borderline elevation of blood pressure during service or within one year of separation from service.  Thus, the Board finds that 38 C.F.R. § 3.303(b) is not applicable.  Post-service treatment records show that hypertension was first noted in the record in 2006.  Thus, hypertension was not manifest during service or within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2015).  

With respect to service connection for hypertension on a direct basis, the Board finds that the preponderance of the evidence is against a finding that hypertension was incurred in service or is otherwise related to service.  The Veteran has not alleged that he had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension is approximately 2006.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 38 C.F.R. § 3.303(b) (2015).  Moreover, none of the VA treatment records indicate a direct relationship between the current hypertension and service, and the March 2016 VA examiner found it less likely than not that the Veteran's hypertension is related to service.  The Veteran has not submitted any contrary competent evidence that relates hypertension to service or to a service-connected disability.  The August 2015 VA examiner also found the Vets hypertension was less likely than not related to service.  

Based upon the cumulative record, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service or a service-connected disability.  Here the March 2016 VA examiner's opinion is the most probative evidence of record.  It is supported by a rationale and is consistent with the medical evidence of record.  The most persuasive evidence on whether there exists as nexus between the Veteran's hypertension and active service, weighs against the claim.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the evidence does not show that it is at least a likely as not that hypertension is related to active service.  The probative value of the Veteran's general assertions are outweighed by the probative value of the specific, reasoned opinion of the physician who performed the March 2016 VA examination.

As the preponderance of the evidence is against the claim, service connection for hypertension is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


